JOHNSON, J.
On information of the prosecuting attorney of Vernon county, defendants were tried and convicted for the commission of an offense in violation of section 1889, Revised Statutes 1899. The charge is that on January 8, 1908, defendants unlawfully entered the Stanton schoolhouse located in District No. 30, Badger township, Vernon county. Defendants were members of a literary society which had been.using the schoolhouse for its meetings and entertainments pursuant to a resolution passed by a majority of the voters of the school district at an annual meéting.
Section 9763, Revised Statutes 1899, authorizes the use of schoolhouses “for religious, literary or other public purposes . . . when such use shall be demanded by a majority of the voters of such district voting at any annual or special meeting where such question was submitted.” But the statute requires “that where *239the use of the schoolhouse is allowed for the above-named purposes, it shall be the duty of the party or parties using it to keep it clean and in good repair and to leave it in as good condition as it was when they took charge of it,” and provides “that should the party or parties so using the said schoolhouse fail to comply with the provisions of this section, the directors of such district may refuse them further use of it until said provisions are complied with.”
On December 28, 1907, the board of directors of the school district met in a store in the city of Nevada, a place outside the boundaries of the district, and made an order which was recorded by the clerk as follows:
“Proceedings of Board of Directors: Board met December 28, 1907, and voted to close the schoolhouse against the literary entertainment on account of not having left it in good condition and was a detriment to the school.” In the evening of January 8, 1908, members of the literary society- — defendants among them— appeared at the schoolhouse to hold their meeting and found the building locked. There is no direct evidence to show how it was entered, but it is evident from the facts and circumstances adduced that someone unlocked the door with a key which he had procured somewhere. After the building was entered and the lamps lighted, the members of the board appeared, took the names of defendants and withdrew. The next morning, they made complaint to the prosecuting attorney and this prosecution followed. The evidence shows beyond question that the meetings of the society had been orderly and that the house had been left in good repair and condition, but in the view Ave take of the action of the board in voting to forbid the society the use of the building, these facts are of little consequence. Should we find that the meeting of the board at which the resolution was adopted was illegal and consequently that the resolution was void, the members of the society under the authority conferred on them by the voters of the dis*240trict had the right to unlock.the door and enter the building, regardless of the -fact that they did not procure the key they used from the janitor or from someone authorized by the board to deliver it to them. They derived their right to use the building from the people of the district, not from the board, and the latter body was without authority to interfere with such use except on the statutory ground that the society had failed to leave the house in good repair and in a clean condition.
We think the meeting held by the board in Nevada was not a legal meeting and that the action there taken to deprive the society of the use of the schoolhouse was of no effect. The board of directors of the school district is a body clothed with authority to discharge such functions of a public nature as are expressly prescribed by statute. It can exercise no power'not expressly conferred or fairly arising by necessary implication from those conferred. It can act only as a body and at meetings called or held in the manner and place provided or authorized by statute. [Pugh v. School District, 114 Mo. App. 688, and cases cited.]
A fair construction of section 9761, Revised Statutes 1899, leads us to say that the Legislature intended to require all meetings of the board to be held in the school district. Without any statutory enactment on the subject, it is obvious that considerations of public policy demand that the official meetings of public bodies be held within the limits of their territorial jurisdiction; otherwise public servants might do in secret that which they would not attempt to do under public scrutiny and thereby much injury might be done to the public welfare. It would be just as proper for the State Legislature to hold its sessions outside of the State, or for a county clerk to meet and transact business in another county as it was for these school directors to attempt to hold a meeting outside their school district. The action of the board was void and the literary so*241ciety in using the schoolhouse was acting within the right conferred on it by the voters of the district.
It follows that the judgment must be reversed.
All cone nr.